Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 07/05/2022.
As per instant Amendment, claims 1, 5-6, 15 and 18-20 have been amended and claim 9 has been cancelled.
Claims 1-8 and 10-20 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Viresh R. Patel (Reg. No. 72,091) on August 11th, 2022.  During the telephone conference, Mr. Viresh has agreed and authorized the Examiner to amend claims 10-11. 
The application has been amended as follows:
CLAIMS
Replacing claims 10-11 as follows:
10. (Currently amended) The method of claim 1 [[9]], wherein the identified tunnel is established between the first cloud connection manager and the first endpoint connection manager during a startup process for the first endpoint connection manager.
11. (Currently amended) The method of claim 1 [[9]], wherein the identified tunnel is a persistent tunnel between the first cloud connection manager and the first endpoint connection manager that is reused by a plurality of cloud clients.
Response to Arguments
 The rejection of claims 5-8 and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the applicant's amendments.
The previous rejection of claims 1-6 and 13-20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-8 and 10-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8 and 10-20, the closest prior arts, Overby (US 2016/0241633); in view of Mahaffey (WO 2015/103338), in view of Singer (US 2014/0282817) and further in view of Ratnakaram (US 2020/0175154), alone or in combination fails to anticipate or render obvious the claim invention.  
Overby (prior art of record) discloses an application deployed in a public cloud is enabled to access an on-premises resource securely and without requiring additional ports on a firewall. A pair of security gateways is instantiated, one at the cloud, and another located on-premises. Each gateway can access information that is necessary to locate and establish a secure connection to the on-premises resource. The condition identifies a service name, and the action identifies a location (e.g., URI, or the like) of an on-premises resource 604, together with a security requirement needed to establish a secure connection to that on-premises resource- See the abstract, par. 0061, 0081 and 0078 of Overby.
Mahaffey (prior art of record) discloses a methods for managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device. Managing a path between a first computing device and a destination computing device includes choosing a first gateway located on the network, with the first gateway including an entrance to a tunnel between the first computing device and the destination computing device. A control panel that identifies the services to access. There can be a VPN connection from the user's machine, (e.g., phone) to the cloud, and the cloud had a VPN connection back into the system- See the abstract, par. 0010 and 0101 of Mahaffey.
Singer (prior art) discloses a systems, methods and computer program products relating to an overlay network in a cloud environment. A management machine may manage an overlay network. Machine(s), which may be provided by cloud provider(s), may be added to or removed from the overlay network. Data relating to a machine may be gathered and configuration data may be determined, for example when the machine is being added to the overlay network. A device associated with a user authorized for the overlay network may connect to the overlay network. The overlay network may include one or more secure tunnels wherein a private IP address or public IP address may encapsulate an overlay IP address - See the abstract of Singer.
Ratnakaram (prior art) discloses a system for employing a smart device for secure and authenticated event. Once the secure and dedicated communication channel 512 has been established, the smart assistant device 503 transmits, to the mobile device 505, the digital voice ID of the user 501 (as determined by the smart assistant device 503), an identification code or other identifying indicia for the smart assistant device 503 (e.g., an identification code that was initiated or provided to the managing entity system for the smart assistant application 507 during registration of the user 501 with the smart assistant application 507), and any other tokens or authentication information for the user 501 that has been stored in the smart assistant device database - See the abstract and par. 0074 of Ratnakaram.
However, none of Overby, Mahaffey, Singer and Ratnakaram teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 15 and 20.  For example, none of the cited prior art teaches or suggest the steps of receiving, from a cloud client at a first of the cloud connection managers, a request to communicate with a secure computing device using a first of the endpoint connection managers; identifying one of the pool of tunnels that is connected to the first endpoint connection manager; and configuring the identified tunnel to connect the cloud client and the first endpoint connection manager connection manager and wherein the identified tunnel is established between the first cloud connection manager and the first endpoint connection manager prior to the cloud client request to communicate with the secure computing device.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-8, 10-14 and 16-19 are directly or indirectly dependent upon claims 1 and 15 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495